                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    MARIO RODRIGUEZ,                                      CASE NO. C18-1213-JCC
10                            Plaintiff,                    MINUTE ORDER
11              v.

12    THE BOEING COMPANY,

13                            Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ email correspondence with the Court.
18   On November 15, 2019, the Court granted Christopher J. Stockwell and his law firm Stockwell
19   Law Firm PLLC leave to withdraw as counsel for Plaintiff. (See Dkt. No. 40 at 4.) The Court
20   stayed all matters in this case for 90 days to allow Plaintiff to seek new counsel. (See id. at 3–4.)
21   On February 12, 2020, Plaintiff notified the Court via email that he has been unable to retain new
22   counsel and requested an additional 60 days to seek new counsel. Defendant has stated that it
23   does not oppose Plaintiff’s request.
24          The Court, finding good cause, hereby GRANTS Plaintiff’s request and ORDERS as
25   follows:
26       1. The stay in this case is CONTINUED until April 17, 2020;


     MINUTE ORDER
     C18-1213-JCC
     PAGE - 1
 1      2. If Plaintiff is unable to retain new counsel, Plaintiff must file a motion to proceed pro se

 2         in accordance with Western District of Washington Local Civil Rule 83.2(b)(5) within

 3         seven days of the expiration of the stay;

 4      3. Once Plaintiff retains new counsel or is granted leave to proceed pro se pursuant to

 5         Local Civil Rule 83.2(b)(5), the parties shall file a joint status report proposing a

 6         modified case schedule, including new noting dates for the pending motions (Dkt. Nos.

 7         26, 31) and a new trial date.

 8         DATED this 14th day of February 2020.
 9                                                         William M. McCool
                                                           Clerk of Court
10
                                                           s/Tomas Hernandez
11
                                                           Deputy Clerk
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1213-JCC
     PAGE - 2
